Citation Nr: 1039612	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-32 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable rating for residuals of a fracture 
of the second metacarpal of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active service from January 1977 to January 1981 
and from March 1999 to February 2000.  He also had additional 
inactive duty training in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  Although the Veteran requested a Travel Board 
hearing on his claims, he failed to report for his Travel Board 
hearing in June 2008.  See 38 C.F.R. § 20.704 (2009).

The Veteran's claim was remanded by the Board in November 2008.  
The November 2008 decision adjudicated all of the other claims 
that were before the Board at that time.


FINDING OF FACT

The Veteran has no ankylosis or limitation of motion of the left 
index finger as residual of a fracture of the second metacarpal 
of the left hand.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a fracture 
of the second metacarpal of the left hand have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic 
Codes 5225, 5229 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Notification obligation in this case was met by way of June 2001, 
April 2008, and May 2008 letters from the RO to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and VA medical 
records.  The Veteran has been provided VA medical examinations.  
The Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

Some diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether the 
major or minor arm is affected.  38 C.F.R. § 4.71a, DCs 5213 
through 5230.  The diagnostic codes applicable in this case, 
however, apply the same rating for both the minor and major hand.

A November 1985 rating decision granted the Veteran service 
connection and a noncompensable rating for residuals of a 
fracture of the second metacarpal of the left hand.  In September 
2000 the Veteran submitted his claim for a higher rating.  The RO 
has assigned the Veteran a noncompensable rating under Diagnostic 
Code 5225.  Diagnostic Code 5225 provides for a 10 percent rating 
for ankylosis of the index finger.  VA examinations of the left 
index finger in December 2001 and January 2010 clearly show that 
the Veteran does not have ankylosis of the left index finger.  
Accordingly, the Veteran is not entitled to a compensable rating 
pursuant to Diagnostic Code 5225.

Index finger disabilities may also be rated under Diagnostic Code 
5229.  Where there is limitation of motion of the index finger 
with a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible; or extension is limited 
by no more than 30 degrees, a noncompensable rating is warranted.  
With a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm, with 
the finger flexed to the extent possible; or with extension 
limited by more than 30 degrees, a 10 percent rating is 
warranted.  38 C.F.R. § 4.17a, Diagnostic Code 5229.

The Board finds that the Veteran has not met the criteria for a 
compensable rating under Diagnostic Code 5229.  On VA examination 
in December 2001, the examiner found no deformity or lack of 
function related to a fracture of the second metacarpal of the 
left hand.  The examiner attributed any left hand symptoms to 
carpal tunnel syndrome.  The examiner noted that passively the 
Veteran had excellent range of motion of the digits, without 
restriction.  Though active range of motion was restricted, this 
was attributed to the Veteran failing to participate actively in 
the examination.  

When examined in January 2010 it was again noted that for active 
range of motion the Veteran gave poor effort.  Passively, the 
Veteran had full range of motion across his left index finger.  
There did not appear to be any focal tenderness across the second 
metacarpal or the index finger.  The examiner opined that the 
Veteran had no residual symptoms of an inservice fracture of the 
left second metacarpal. Accordingly, the Veteran has not met the 
criteria for a compensable rating under Diagnostic Code 5229.  

VA X-ray examination of the left hand in January 2010 was 
unremarkable.  There is no evidence that the Veteran has been 
diagnosed with arthritis of the left hand.  Accordingly, 
Diagnostic Codes 5003, 5010 (arthritis) are not applicable in 
this instance.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2010).  In this case the medical evidence indicates 
that the Veteran experiences no impairment due to residuals of a 
left second metacarpal fracture.  The record reflects that the 
Veteran has not required any hospitalization due to his left 
finger and that the left finger has caused no interference with 
employment.  Therefore, the Board has determined that referral of 
this issue for extra-schedular consideration is not in order.

Accordingly the Board finds that the medical evidence reveals 
that the Veteran is not entitled to a compensable rating under 
any applicable diagnostic code at any time since his request for 
an increased rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).


ORDER

Entitlement to a compensable rating for residuals of a fracture 
of the second metacarpal of the left hand is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


